Appellate Case: 22-4051     Document: 010110741060         Date Filed: 09/19/2022     Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                            Tenth Circuit

                              FOR THE TENTH CIRCUIT                          September 19, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 22-4051
                                                      (D.C. No. 2:21-CR-00384-DS-1)
  HAYLEE PLOTT McDONALD,                                         (D. Utah)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BRISCOE, and MORITZ, Circuit Judges.
                  _________________________________

        Pursuant to a plea agreement, Haylee Plott McDonald pleaded guilty to being a

 felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1).

 She was sentenced to 37 months’ imprisonment. Ms. McDonald has filed an appeal

 despite the fact that her plea agreement contains a waiver of the right to appeal. The

 government has moved to enforce the appeal waiver. See United States v. Hahn,

 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

        In evaluating a motion to enforce a waiver, we consider: “(1) whether the disputed

 appeal falls within the scope of the waiver of appellate rights; (2) whether the defendant



        *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-4051      Document: 010110741060         Date Filed: 09/19/2022        Page: 2



 knowingly and voluntarily waived [her] appellate rights; and (3) whether enforcing the

 waiver would result in a miscarriage of justice.” Id. at 1325. In response to the motion,

 Ms. McDonald, through counsel, has not disputed any of these factors. She concedes that

 the appeal falls within the scope of the appeal waiver, that she entered into the plea

 agreement knowingly and voluntarily, and that enforcement of the appeal waiver would

 not result in a miscarriage of justice.

        Our independent review confirms that Ms. McDonald’s appeal waiver is

 enforceable. She has identified no issues she wishes to raise on appeal that fall outside

 the scope of the appeal waiver. The plea agreement clearly sets forth the appeal waiver

 and states that Ms. McDonald agreed to it knowingly and voluntarily, and the district

 court confirmed Ms. McDonald’s understanding of the plea agreement during the change

 of plea hearing. Moreover, we see no evidence contradicting Ms. McDonald’s knowing

 and voluntary acceptance of the appeal waiver. Finally, there is no indication that

 enforcing the waiver would result in a miscarriage of justice as defined in Hahn, 359 F.3d

 at 1327.

        For the foregoing reasons, we grant the government’s motion to enforce the appeal

 waiver and dismiss the appeal.


                                               Entered for the Court
                                               Per Curiam




                                              2